DETAILED ACTION
	Claims 1-5, 8-11, 13-17 are pending.  Claims 1-2, 4, 8-11 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.  Applicant elected L-carnitine as the second agent in the response filed 11/02/2021.  As amended instant claim 3 is directed to mannitol, and thus is properly withdrawn.
Examiner’s Note
Applicant's amendments and arguments filed 03/23/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 03/23/2022, it is noted that claims 1-2, 4, 8-9 and 11 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0021592 (Applicant provided).
Claim 1 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Regarding claim 1, the limitation of a composition consisting essentially of a simvastatin micro or nanoparticle is met by the ‘592 publication teaching a process for preparing a redispersible powder of nanoparticles, wherein the redispersible powder is in the form of nanoparticles (abstract).  Simvastatin nanoparticles are taught [0039].
The limitation of a spray dried powder is met by the ‘592 publication teaching spray drying the compositions leads to solid nanoparticles [0017].
Regarding claim 8, the limitation of wherein said Sim particles are generated by a method comprising preparing a first solution of said Sim in an organic solvent and spraying said first solution using a spray drying apparatus.  It is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.  In the instant case the ‘592 publication teaches using spray drying to form solid nanoparticles [0017] wherein the particle contains Simvastatin [0039] and an alcohol is used in the composition before spray drying (Example 11).  Thus the process steps are taught and the formation of the final product is taught.
	Regarding claim 10, the limitation of wherein said organic solvent is methanol is met by the ‘592 publication teaching a volatile organic solvent (claim 60) such as isopropyl alcohol, wherein the alcohol is removed using spray drying to form the particle (Example 11).  The specific organic solvent used is a product by process limitation, as the solvent is used and removed during the drying process to form the claimed particle.  Absent factual evidence to the contrary, the use of isopropyl alcohol which is removed from the final product would result in an identical product.  It is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0196920 (previously applied) in view of Flanagan (previously applied) and US 2011/0021592 (Applicant provided).
Claims 1-2 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.

Regarding claim 1, the limitation of a composition consisting essentially of simvastatin particles is met by the ‘920 publication teaches simvastatin being spray dried to form a powder [0058] in the form of microcapsules [0023]
Regarding claims 2, the limitation of a composition consisting essentially of a simvastatin and L-carnitine, wherein said micro or nanoparticle is a spray dried powder is met by the ‘920 publication teaching carnitine being dispersed in the simvastatin solution before spray drying to form the particles [0058].  The ‘920 publication teaching simvastatin and carnitine dispersed in this solution by intense stirring wherein the solution is dried by means of spray drying ([0057]-[0059]).
Regarding claim 4, the limitation of wherein the Sim and L-carnitine are present at a molar ratio of 90:10 to 10:90 Sim: L car is met by the ‘920 publication teaching 5 g of simvastatin and 1 g carnitine [0058].
Regarding claims 8-9, regarding the limitation of wherein said Sim or Sim and  L-Car particles are generated by a method, comprising a) preparing a first solution comprising said Sim in an organic solvent and spraying said first solution using a spray drying apparatus and preparing a second solution comprising a second agent in an organic solvent and co spraying said first and second solution, it is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.  The ‘920 publication simvastatin with carnitine in an emulsion with water and dichlormethane wherein the solution is emulsified.  The ‘920 publication additionally teaches the powder formed by spray drying (Example 6-7).  Thus the ‘920 publication teaches it is known to form particles containing Simvastatin and L-carnitine in a solution containing water and an organic solvent (dichloromethane) to form particles through drying through either spray drying or lyophilization, thus the method steps and the product formed are taught by the ‘920 publication.
Regarding claims 10-11, the limitation of wherein the organic solvent is methanol is a product by process step.  The methanol is removed in the spray drying process and thus not present in the final product.  The ‘920 publication teaches forming a solution with an organic solvent wherein the solvent is removed through spray drying (Example 6-9), thus teaching the final product formed, absent factual evidence to the contrary.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The ‘920 publication does not specifically teach L-carnitine (claim 1).
Flanagan teaches carnitine is an essential nutrient that plays a vital role in energy production and fatty acid metabolism.  Nutritional supplementation of L-carnitine, the biologically active form of carnitine, is ameliorative for uremic patients and can improve nerve condition, neuropathic pain and immune function in diabetes patient (abstract).
The ‘592 publication teaches preparation of redispersible powder of nanoparticles by preparing an oil in water micro emulsion (abstract) wherein the particles are formed by spray drying to remove water and the organic solvents [0017] wherein the active agent is simvastatin [0038].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the l-carnitine form for the carnitine taught by the ‘920 publication because Flanagan teaches l-carnitine is the biologically active form of carnitine.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘920 publication teaches the composition including carnitine and Flanagan teaches the biologically active form used in medical treatment, thus making it obvious to use such as form and providing a reasonable expectation of success.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to disperse the simvastatin by spray drying to remove water and organic solvents as the ‘592 publication teaches spray drying to remove solvent such as water and organic solvents and the ‘920 publication teaches composition containing simvastatin and carnitine to be obtained through spray drying.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues they have amended the claims to recite consist essentially of the recited components.   The claims are neither anticipated nor obvious in light of the ‘592 publication alone or in combination with Flanagan and the ‘920 publication.  In particular none of the cited references teach or suggest compositions consisting essentially of the recited ingredients, the references specifically each additionally active components in the described composition.
In response, claims 1-2 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.  The instant specification contains no such disclosure regarding consisting essentially of language or what is to be excluded in the compositions.  MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
	Applicant argues Flanagan is not directed to nanoparticles of Sim or Sim and L-car.
	In response, Flanagan teaches the specific form of L-carnitine as the active form of carnitine (abstract) wherein the ‘920 publication teaches the use of carnitine [0058].
	Applicant argues the presently claimed invention is directed to a dry powder formulation of Sim or Sim and L-car without additional active agents (see e.g. example 1).
	In response, Applicant is arguing limitations not present in the instant claims.  As explained above support cannot be located for “consisting essentially of”, thus it is interpreted as comprising language allowing for additional ingredients.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613